Name: Decision of the EEA Joint Committee No 81/1999 of 25 June 1999 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  labour market;  documentation;  social protection
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(06)Decision of the EEA Joint Committee No 81/1999 of 25 June 1999 amending Annex VI (Social security) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0037 - 0038Decision of the EEA Joint CommitteeNo 81/1999of 25 June 1999amending Annex VI (Social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex VI to the Agreement was amended by Decision No 34/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Decision No 170 of 11 June 1998 amending Decision No 141 of 17 October 1989, concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Council Regulation (EEC) No 574/72 of 21 March 1972(2), adopted by the Administrative Commission on social security for migrant workers and which replaces Decision No 141, is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Annex VI to the Agreement shall be amended as follows:1. The text of point 3.32 (Decision No 141) shall be deleted.2. The following point shall be inserted after point 3.50 (Decision No 169): "3.51. 398 D 0565: Decision No 170 of 11 June 1998 amending Decision No 141 of 17 October 1989, concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Council Regulation (EEC) No 574/72 of 21 March 1972 (OJ L 275, 10.10.1998, p. 40)."Article 2The texts of Decision No 170 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1998.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 9.10.2000.(2) OJ L 275, 10.10.1998, p. 40.